Case 1:19-cv-20526-DPG Document 5 Entered on FLSD Docket 02/11/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               IN ADMIRALTY

                                     CASE NO.: 1:19-cv-20526-DPG


 IN THE MATTER OF:

 Petition by CONCEPT BOATS, INC. as owner Pro Hac Vice of
 a 32’ 2018 Concept Motor Vessel bearing hull identification
 number DDXFE149F718, its Engines, Tackle, Appurtenances,
 Equipment, and Etc., and its captains and crew, for
 Exoneration from or Limitation of Liability.


                          NOTICE OF PENDENCY OF OTHER ACTIONS

         Pursuant to Local Rule 3.8, I certify that the instant action is related to
 pending or closed civil or criminal case(s) previously filed in this Court, or any other
 Federal or State court, or administrative agency as indicated below:
                    PETITION OF DAN HARDEE as titled owner of and for
                    a 32’ 2018 CONCEPT, hull identification number
                    DDXFE149F718 her engines, tackle, and appurtenances,
                    for Exoneration from or Limitation of Liability, USDC,
                    SD Fla. Case No. 18-24083-Civ-Williams/Torres.

         I further certify that I will serve a copy of this NOTICE OF PENDENCY OF
 OTHER ACTIONS upon each party no later than fourteen days after appearance of
 the party.
                                             Respectfully submitted,
                                             /s/ David N. Gambach
                                             David N. Gambach, Esq.
                                             Florida Bar No. 8540
                                             Evan S. Gutwein, Esq.
                                             Florida Bar No. 58741
                                             HAMILTON, MILLER & BIRTHISEL, LLP.
                                             150 Southeast Second Avenue, Suite 1200
                                             Miami, Florida 33131
                                             Telephone 305-379-3686



  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-20526-DPG Document 5 Entered on FLSD Docket 02/11/2019 Page 2 of 2



                                   Facsimile 305-379-3690
                                   Dgambach@HamiltonMillerLaw.com
                                   EGutwein@HamiltonMillerLaw.com
                                   EPerez@HamiltonMillerLaw.com
                                   Attorneys for PETITIONER.

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 11, 2019, I electronically filed the
 forgoing document with the Clerk of the Court using CM/ECF.


                                   /s/ David N. Gambach
                                   David N. Gambach, Esq.




                         HAMILTON, MILLER & BIRTHISEL, LLP
                150 Southeast Second Avenue, Suite 1200, Miami, Florida 33131
                     Telephone (305) 379-3686 | Facsimile (305) 379-3690
